DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021 is in compliance with the provisions of 37 CFR 1.97 and the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Trayanov; Lyubomir et al. US 20210377330 A1 (hereafter Trayanov) and further in view of Nair; Raj et al. US 20160373821 A1 (hereafter Nair).
Regarding claim 1, “ packager system comprising: packagers configured to process packets, each packager having a packet listener, a sequence list generator, and a segment generator; and at least one cluster controller including a manifest generator, the at least one cluster controller” Trayanov para 170-174 teaches a gateway device for receiving multiple streams and handles the distribution to DASH packager for generating video segments (segment generator) and wherein each packager comprises a corresponding SRT listener which corresponds to an element for a packet listener (para 179 SRT listener recovers MPEG TS and wherein packets are typical components of MPEG TS)comprising packets) wherein each packager comprises and SRT listener; para 171 packagers are scalable is interpreted as comprising a plurality of selectable packagers. Trayanov does not disclose a generator for a sequence list and a manifest.
	In an analogous art, Nair teaches that a packager system 112 is configured to generate SegmentList element and manifests (para 29 – SegmentList) and wherein the packager node comprises a manifest generator 810 (para 59).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trayanov’s invention for a packager system comprising a scalable number of packagers to process video stream packets utilizing a packet listener and segment generator for each packager by further incorporating known elements of Nair’s invention disclosing a packager node for generating video stream content segments utilizing a sequence list generator and a manifest generator to enable the receiving device to receive video streams comprising manifests having explicitly referenced URLs in a segment list to enable the receiving device to access specific video stream segments.
Regarding  “configured to: configure a packager from the packagers as an active packager by enabling a packet listener, a sequence list generator, and a segment generator; receive segments, sequence list, and metadata based on processed packets from the active packager; generate, via the manifest generator, a manifest based on the segments, the sequence list, and the metadata; and send the segments and the manifest to a streaming system component” Trayanov as discussed above further teaches para 171 teaches enabling packagers for producing video segments (segment generator) and wherein packagers are scalable is interpreted as comprising a plurality of selectable packagers (e.g., para 170-174 teaches a gateway system for receiving multiple streams and handles the distribution to DASH packager for generating video segments (segment generator) and wherein each packager comprises a corresponding SRT listener); Trayanov para 28 corresponds to sending the packager processed segments to a cache to be accessed by a client device 400. With respect to the claimed “metadata”, Trayanov para 171 the SRT streams are received at the DASH packager for segmenting and para 78-79 disclose video stream content comprises metadata and para 73-74 video content comprises data relating to the video stream (i.e., metadata). As such, the video streams processed by the packagers of Trayanov are understood to also process metadata. Trayanov does not disclose a generator for a sequence list and a manifest. 
In an analogous art, Nair teaches that a packager system 112 is configured to generate SegmentList element and manifests (para 29 – SegmentList) and wherein the packager node comprises a manifest generator 810 (para 59). See also para 29 packager system also generates metadata for the packaged content program. See also para 28-29 packager system 112 sends the segments and the manifest to a streaming system component 116.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trayanov’s invention for a packager system comprising a scalable number of packagers to selectively process video stream packets, comprising metadata, and utilizing a packet listener and segment generator for each packager by further incorporating known elements of Nair’s invention disclosing a packager node for generating video stream content utilizing a sequence list generator and a manifest generator to enable the receiving device to receive video streams comprising manifests having explicitly referenced URLs in a segment list to enable the receiving device to access specific video stream segments from a streaming system.
Regarding claim 2, “the active packager configured to: listen for the packets; generate the sequence list from the packets; generate segments from the packets; and push the segments, the sequence list, and the metadata to the at least one cluster controller” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Trayanov Fig. 4 and para 183-188 disclose that the elements for controlling the packager are separate units with element 300 such that the packager produced content, when provided to element 304 is pushed to the elements for controlling the cluster of packagers. 
Regarding the method of claim 15, the claims are grouped and rejected with the system claims 1-2 because the elements of the system are met by the disclosure of the systems, apparatus, and methods of the reference(s) as discussed in the rejection of claims 1-2 and because the elements of the system are easily converted into steps of a method by one of ordinary skill in the art. 

Claim(s) 3-7, 9, 11-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trayanov; Lyubomir et al. US 20210377330 A1 (hereafter Trayanov) and further in view of Nair; Raj et al. US 20160373821 A1 (hereafter Nair) and in further view of Tweedale; Paul et al. US 20150113100 A1 (hereafter Tweedale).
Regarding claim 3, “the at least one cluster controller further configured to: configure a remaining packager from the packagers as a backup packager by disabling a segment generator and enabling a packet listener and a sequence list generator” Trayanov and Nair as discussed in the rejection of claims 1-2 disclose that the DASH packager for generating video segments (segment generator) and wherein each packager comprises a corresponding SRT listener which corresponds to an element for a packet listener (para 179 SRT listener recovers MPEG TS and wherein packets are typical components of MPEG TS)comprising packets) wherein each packager comprises and SRT listener; para 171 packagers are scalable is interpreted as comprising a plurality of selectable packagers. Therefore, whereas the combination of Trayanov and Nair render obvious utilizing any number of packagers as needed (scalable) and wherein the packager comprises a subsystem for a sequence list generator, the combination of Trayanov and Nair do not disclose a backup packager by disabling a segment generator and enabling a packet listener and a sequence list generator.
	In an analogous art, Tweedale teaches the deficiency of Trayanov and Nair wherein Tweedale teaches a cluster of packagers are utilized in redundancy formation (Fig. 3 and para 42) wherein elements of the packager are activated or deactivated based on the incoming source media characteristics (para 44 element 402 and further disclosing that if no packager processing is needed, the incoming media may be minimally processed and uploaded is interpreted as the packager performing at least some functions of the packager while other functions of the packager are disabled; determination is made whether segmentation is required (understood and disabling or enabling segment generator; see also para 38 disclosing a packager comprises elements for recording 204, decoding 206, encoding 208, segmenting 210 and uploading 212).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trayanov and Nair’s invention for a packager system comprising a scalable number of packagers to selectively process video stream packets, comprising metadata, and utilizing a packet listener and segment generator for each packager by further incorporating known elements of Tweedale teaches a cluster of packagers are utilized in redundancy formation and wherein elements of the packager are activated or deactivated based on the incoming source media characteristics 
In order to enable the packager system to reduce resource consumption when the associated function is not needed as taught by Tweedale. 
Regarding claim 4, “the at least one cluster controller further configured to: receive status information from the active packager and the remaining packager” is further rejected on obviousness grounds as discussed in the rejection of claim 3 wherein Tweedale para 35 teaches multiple PPUs, which may be organized in a master/slave relationship wherein a master PPU is synchronized to one or more slave PPUs to promote failover redundancy indicates that the plurality of PPU’s communicate status information either directly or indirectly to determine if redundancy is necessary and should be implemented.
Regarding claim 5, “the at least one cluster controller further configured to: determine packager configuration based on the status and a network status” is further rejected on obviousness grounds as discussed in the rejection of claims 3-4 wherein Tweedale para 35 teaches multiple PPUs, which may be organized in a master/slave relationship wherein a master PPU is synchronized to one or more slave PPUs to promote failover redundancy indicates that the plurality of PPU’s communicate status information either directly or indirectly to determine if redundancy is necessary and should be implemented when a PPU in the network fails.
Regarding claim 6, “the at least one cluster controller further configured to: switch from the active packager to the backup packager when a failure status is received from the active packager; configure the backup packager as the active packager by enabling a segment generator; and configure a failed active packager as offline by disabling a packet listener, a sequence list generator, and a segment generator” is further rejected on obviousness grounds as discussed in the rejection of claims 3-5 wherein Tweedale para 35 teaches multiple PPUs, which may be organized in a master/slave relationship wherein a master PPU is synchronized to one or more slave PPUs to promote failover redundancy indicates that the plurality of PPU’s communicate status information either directly or indirectly to determine if redundancy is necessary and should be implemented when a PPU in the network fails. See also Tweedale teaches activating/deactivating components of a each packager in a cluster of packagers which are utilized in redundancy formation (Fig. 3 and para 42) wherein elements of the packager are activated or deactivated based on the incoming source media characteristics (para 44 element 402; determination is made whether segmentation is required (understood and disabling or enabling segment generator; see also para 38 disclosing a packager comprises elements for recording 204, decoding 206, encoding 208, segmenting 210 and uploading 212).
Regarding claim 7, “the at least one cluster controller further configured to: configure the failed active packager as a tandem operating active packager by enabling a packet listener, a sequence list generator, and a segment generator; maintain operation of the active packager and the tandem active packager for a defined period; configure the active packager as a backup packager by disabling a segment generator upon expiration of the defined period; and configure the tandem operating active packager as the active packager” is further rejected on obviousness grounds as discussed in the rejection of claims 3-5 wherein Tweedale teaches the tandem operating active packager as operated during a limited period relating to when resources can be freed to replace failed entities:
[0060] Further, an example SDMP system may support both seamless and non-seamless redundancy due to the scalable and distributed nature of the overall architecture. By way of illustration, the following types of redundancy may be implemented: [0061] (i) Automatic replacement of out of service TPUs, PPUs, and CSUs. The ORM entity will monitor in-services entities and spin up new resources if it detects a failure. [0062] (ii) Where resources are constrained, the ORM entity may reduce other services down to their minimum quality of service so that resources can be freed to replace failed entities. [0063] (iii) For seamless failover, duplicate TPUs, PPUs, and CSUs could be created that remain in an active mode that either upload to alternative CSU location(s) or are ready to switch over seamlessly.

Regarding claim 9, “the at least one cluster controller including a first cluster controller and a second cluster controller in a failover configuration, another streaming system component configured to designate an active cluster controller from the first cluster controller and a second cluster controller, the active cluster configured to configure the packagers” is further rejected on obviousness grounds as discussed in the rejection of claims 3-8 wherein the claim is interpreted as having a plurality of packager clusters and the combination of Trayanov and Nair render obvious a plurality of packagers and wherein Tweedale teaches a redundancy system and teaching the following:
[0043] By way of illustration, PPU 310A in FIG. 3 is shown in a master mode operative to receive multiple inputs 302-1 to 302-M, which may be provided by one or more TPUs. Uploader 308A of master PPU 310A is operative to upload final work products or segments of suitable bitrates, etc. to multiple CSUs 314-1 to 314-N via corresponding interfaces 312-1 to 312-N. Those of ordinary skill in the art will recognize that a CSU can simply be a storage service, distributed or centralized, that is used by the SDMP system to move data around and ultimately provide it to the end user. In one implementation, such a service may be configured as a cloud-based service which in turn may look like a traditional CDN service from the outside (e.g., from the end user perspective). In further configurations, a CSU may be provisioned as a private CSU that is used by the SDMP to store and move data between TPUs, PPUs and other external CSUs. The end user devices would not have access to the data contained within the private cloud storage units. The data may or may not be encrypted depending on the overall level of security required for the system. In another configuration, a CSU may be deployed as an external or public CSU that may be used by the system to store the final work products that will be consumed by the end user devices. Typically, this content may be encrypted and protected by suitable Digital Rights Management (DRM) mechanisms. The content may also be duplicated on several CSUs for geographic performance (e.g., so as to optimize the location of edge servers) or redundancy reasons.
[0060] Further, an example SDMP system may support both seamless and non-seamless redundancy due to the scalable and distributed nature of the overall architecture. By way of illustration, the following types of redundancy may be implemented: [0061] (i) Automatic replacement of out of service TPUs, PPUs, and CSUs. The ORM entity will monitor in-services entities and spin up new resources if it detects a failure. [0062] (ii) Where resources are constrained, the ORM entity may reduce other services down to their minimum quality of service so that resources can be freed to replace failed entities. [0063] (iii) For seamless failover, duplicate TPUs, PPUs, and CSUs could be created that remain in an active mode that either upload to alternative CSU location(s) or are ready to switch over seamlessly.
	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trayanov and Nair’s invention for a packager system comprising a scalable number of packagers to selectively process video stream packets by further incorporating known elements of Tweedale for dynamically activating a cluster of packagers utilized in redundancy formation and wherein elements of the packager are activated or deactivated based network status identifying component failures and prevent the gaps in service due to avoid service failures during presentation of live content.

Regarding claim 11, “a packager device comprising: a primary packager; and at least one secondary packager, each of the primary packager and the at least one secondary packager configured to process packets for streaming, wherein each of the primary packager and the at least one secondary packager includes a listener, a sequence provider, and a segmentor which is switchable between an on state and an off state by a controller, wherein the primary packager is configured to have a respective listener, a sequence provider, and a segmentor in the on state, and wherein the at least one secondary packager is configured to have a segmentor in the off state” the claim is rejected on obviousness grounds, in part, as discussed in the rejection of claims 1-2 wherein the gateway device is a packager device comprising a plurality of packagers configured to process packets for streaming (see obviousness rejection of claims 1-2) and wherein each packager comprises a listener, a sequence provider, and a segmentor (based on the combination of Trayanov and Nair in the rejection of claims 1-2). The rejection of claims 1-2 are silent with respect to which packager is a primary and which is a secondary in relation to an on/off state as claimed. 
	In an analogous art, Tweedale teaches the deficiency of Trayanov and Nair wherein Tweedale teaches a cluster of packagers are utilized in redundancy formation (Fig. 3 and para 42) wherein elements of the packager are activated or deactivated based on the incoming source media characteristics (para 44 element 402 and further disclosing that if no packager processing is needed, the incoming media may be minimally processed and uploaded is interpreted as the packager performing at least some functions of the packager while other functions of the packager are disabled; determination is made whether segmentation is required (understood and disabling or enabling segment generator; see also para 38 disclosing a packager comprises elements for recording 204, decoding 206, encoding 208, segmenting 210 and uploading 212).
	Tweedale teaches a redundancy system and teaching the following:
[0043] By way of illustration, PPU 310A in FIG. 3 is shown in a master mode operative to receive multiple inputs 302-1 to 302-M, which may be provided by one or more TPUs. Uploader 308A of master PPU 310A is operative to upload final work products or segments of suitable bitrates, etc. to multiple CSUs 314-1 to 314-N via corresponding interfaces 312-1 to 312-N. Those of ordinary skill in the art will recognize that a CSU can simply be a storage service, distributed or centralized, that is used by the SDMP system to move data around and ultimately provide it to the end user. In one implementation, such a service may be configured as a cloud-based service which in turn may look like a traditional CDN service from the outside (e.g., from the end user perspective). In further configurations, a CSU may be provisioned as a private CSU that is used by the SDMP to store and move data between TPUs, PPUs and other external CSUs. The end user devices would not have access to the data contained within the private cloud storage units. The data may or may not be encrypted depending on the overall level of security required for the system. In another configuration, a CSU may be deployed as an external or public CSU that may be used by the system to store the final work products that will be consumed by the end user devices. Typically, this content may be encrypted and protected by suitable Digital Rights Management (DRM) mechanisms. The content may also be duplicated on several CSUs for geographic performance (e.g., so as to optimize the location of edge servers) or redundancy reasons.
[0060] Further, an example SDMP system may support both seamless and non-seamless redundancy due to the scalable and distributed nature of the overall architecture. By way of illustration, the following types of redundancy may be implemented: [0061] (i) Automatic replacement of out of service TPUs, PPUs, and CSUs. The ORM entity will monitor in-services entities and spin up new resources if it detects a failure. [0062] (ii) Where resources are constrained, the ORM entity may reduce other services down to their minimum quality of service so that resources can be freed to replace failed entities. [0063] (iii) For seamless failover, duplicate TPUs, PPUs, and CSUs could be created that remain in an active mode that either upload to alternative CSU location(s) or are ready to switch over seamlessly.
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trayanov and Nair’s invention for a packager system comprising a scalable number of packagers to selectively process video stream packets, comprising metadata, and utilizing a packet listener and segment generator for each packager by further incorporating known elements of Tweedale teaches a cluster of packagers are utilized in redundancy formation and wherein elements of the packager are activated or deactivated based network status identifying component failures and prevent the gaps in service due to avoid service failures during presentation of live content.
 
Regarding claim 12, “the primary packager configured to: listen for the packets; provide a sequence list based on the packets; generate segments from the packets; and push the segments, the sequence list, and metadata to the controller” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 3-7, and 11 wherein Trayanov further teaches Fig. 4 and para 183-188 disclose that the elements for controlling the packager are separate units with element 300 such that the packager produced content, when provided to element 304 is pushed to the elements for controlling the cluster of packagers.
Regarding claim 13, “the primary packager and the at least one secondary packager further configured to provide operational status to the controller” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 3-7, and 11 wherein Tweedale teaches:
[0061] (i) Automatic replacement of out of service TPUs, PPUs, and CSUs. The ORM entity will monitor in-services entities and spin up new resources if it detects a failure. [0062] (ii) Where resources are constrained, the ORM entity may reduce other services down to their minimum quality of service so that resources can be freed to replace failed entities. [0063] (iii) For seamless failover, duplicate TPUs, PPUs, and CSUs could be created that remain in an active mode that either upload to alternative CSU location(s) or are ready to switch over seamlessly.
A person of ordinary skill in the art would have reasonably inferred that each component of the packager provides data to a controlling element to identify failure information for each component of a packager and implement a seamless transition to a working packager upon detection of a failed packager.
Regarding claim 14, “the at least one secondary packager further configured to have a listener and a sequence provider in the on state” is further rejected on obviousness grounds, in part, as discussed in the rejection of claims 1-2 wherein the gateway device is a packager device comprising a plurality of packagers configured to process packets for streaming (see obviousness rejection of claims 1-2) and wherein each packager comprises a listener, a sequence provider (based on the combination of Trayanov and Nair in the rejection of claims 1-2). The rejection of claims 1-2 are silent with respect to an on state as claimed.
	In an analogous art, Tweedale teaches the deficiency of Trayanov and Nair wherein Tweedale teaches a cluster of packagers are utilized in redundancy formation (Fig. 3 and para 42) wherein elements of the packager are activated or deactivated based on the incoming source media characteristics (para 44 element 402 and further disclosing that if no packager processing is needed, the incoming media may be minimally processed and uploaded is interpreted as the packager performing at least some functions of the packager while other functions of the packager are disabled; determination is made whether segmentation is required (understood and disabling or enabling segment generator; see also para 38 disclosing a packager comprises elements for recording 204, decoding 206, encoding 208, segmenting 210 and uploading 212).
	Tweedale teaches a redundancy system and teaching the following:
[0043] By way of illustration, PPU 310A in FIG. 3 is shown in a master mode operative to receive multiple inputs 302-1 to 302-M, which may be provided by one or more TPUs. Uploader 308A of master PPU 310A is operative to upload final work products or segments of suitable bitrates, etc. to multiple CSUs 314-1 to 314-N via corresponding interfaces 312-1 to 312-N. Those of ordinary skill in the art will recognize that a CSU can simply be a storage service, distributed or centralized, that is used by the SDMP system to move data around and ultimately provide it to the end user. In one implementation, such a service may be configured as a cloud-based service which in turn may look like a traditional CDN service from the outside (e.g., from the end user perspective). In further configurations, a CSU may be provisioned as a private CSU that is used by the SDMP to store and move data between TPUs, PPUs and other external CSUs. The end user devices would not have access to the data contained within the private cloud storage units. The data may or may not be encrypted depending on the overall level of security required for the system. In another configuration, a CSU may be deployed as an external or public CSU that may be used by the system to store the final work products that will be consumed by the end user devices. Typically, this content may be encrypted and protected by suitable Digital Rights Management (DRM) mechanisms. The content may also be duplicated on several CSUs for geographic performance (e.g., so as to optimize the location of edge servers) or redundancy reasons.
[0060] Further, an example SDMP system may support both seamless and non-seamless redundancy due to the scalable and distributed nature of the overall architecture. By way of illustration, the following types of redundancy may be implemented: [0061] (i) Automatic replacement of out of service TPUs, PPUs, and CSUs. The ORM entity will monitor in-services entities and spin up new resources if it detects a failure. [0062] (ii) Where resources are constrained, the ORM entity may reduce other services down to their minimum quality of service so that resources can be freed to replace failed entities. [0063] (iii) For seamless failover, duplicate TPUs, PPUs, and CSUs could be created that remain in an active mode that either upload to alternative CSU location(s) or are ready to switch over seamlessly.
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trayanov and Nair’s invention for a packager system comprising a scalable number of packagers to selectively process video stream packets, comprising metadata, and utilizing a packet listener and segment generator for each packager by further incorporating known elements of Tweedale teaches a cluster of packagers are utilized in redundancy formation and wherein elements of the packager are activated or deactivated based network status identifying component failures and prevent the gaps in service due to avoid service failures during presentation of live content and also and wherein elements of the packager are activated or deactivated based on the incoming source media characteristics in order to enable the packager system to reduce resource consumption when the associated function is not needed as taught by Tweedale. 
Regarding the method of claim 16-18, the claims are grouped and rejected with the system claims 1-2 and 3-7 because the elements of the system are met by the disclosure of the systems, apparatus, and methods of the reference(s) as discussed in the rejection of claims 1-2 and because the elements of the system are easily converted into steps of a method by one of ordinary skill in the art. 
Regarding the method of claim 19, the claim is grouped and rejected with the system claims 1-2 and 3-7 because the elements of the system are met by the disclosure of the systems, apparatus, and methods of the reference(s) as discussed in the rejection of claims 1-2 and because the elements of the system are easily converted into steps of a method by one of ordinary skill in the art. Furthermore, with respect to “another packager as active for a defined number of segments; and re-configuring the another packager to standby when the defined number of segments is exceeded” is further rejected on Tweedale teaches t teaches a cluster of packagers are utilized in redundancy formation (Fig. 3 and para 42) wherein elements of the packager are activated or deactivated based on the incoming source media characteristics (para 44 element 402 and further disclosing that if no packager processing is needed, the incoming media may be minimally processed and uploaded is interpreted as the packager performing at least some functions of the packager while other functions of the packager are disabled; determination is made whether segmentation is required (understood and disabling or enabling segment generator; see also para 38 disclosing a packager comprises elements for recording 204, decoding 206, encoding 208, segmenting 210 and uploading 212). As such, a defined number of segments is based on the segment characteristic such that only those number of segments with a particular characteristic are considered or to process a certain number of segments to deal with periods of high demand.
	Tweedale teaches a redundancy system and teaching the following:
[0043] By way of illustration, PPU 310A in FIG. 3 is shown in a master mode operative to receive multiple inputs 302-1 to 302-M, which may be provided by one or more TPUs. Uploader 308A of master PPU 310A is operative to upload final work products or segments of suitable bitrates, etc. to multiple CSUs 314-1 to 314-N via corresponding interfaces 312-1 to 312-N. Those of ordinary skill in the art will recognize that a CSU can simply be a storage service, distributed or centralized, that is used by the SDMP system to move data around and ultimately provide it to the end user. In one implementation, such a service may be configured as a cloud-based service which in turn may look like a traditional CDN service from the outside (e.g., from the end user perspective). In further configurations, a CSU may be provisioned as a private CSU that is used by the SDMP to store and move data between TPUs, PPUs and other external CSUs. The end user devices would not have access to the data contained within the private cloud storage units. The data may or may not be encrypted depending on the overall level of security required for the system. In another configuration, a CSU may be deployed as an external or public CSU that may be used by the system to store the final work products that will be consumed by the end user devices. Typically, this content may be encrypted and protected by suitable Digital Rights Management (DRM) mechanisms. The content may also be duplicated on several CSUs for geographic performance (e.g., so as to optimize the location of edge servers) or redundancy reasons.
[0060] Further, an example SDMP system may support both seamless and non-seamless redundancy due to the scalable and distributed nature of the overall architecture. By way of illustration, the following types of redundancy may be implemented: [0061] (i) Automatic replacement of out of service TPUs, PPUs, and CSUs. The ORM entity will monitor in-services entities and spin up new resources if it detects a failure. [0062] (ii) Where resources are constrained, the ORM entity may reduce other services down to their minimum quality of service so that resources can be freed to replace failed entities. [0063] (iii) For seamless failover, duplicate TPUs, PPUs, and CSUs could be created that remain in an active mode that either upload to alternative CSU location(s) or are ready to switch over seamlessly.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Trayanov; Lyubomir et al. US 20210377330 A1 (hereafter Trayanov) and further in view of Nair; Raj et al. US 20160373821 A1 (hereafter Nair) and in further view of Milford; Matthew A. US 20190364319 A1 (hereafter Milford).
Regarding claim 8, “the manifest generator further configured to: insert a period when a gap is determined between a last available segment and a newly pushed segment, the period starting at the newly pushed segment” the combination of Trayanov and Nair render obvious a manifest generator produced by the packager when processing video content (see Nair teaches that a packager system 112 is configured to generate SegmentList element and manifests (para 29 – SegmentList) and wherein the packager node comprises a manifest generator 810 (para 59)) but the combination of Trayanov and Nair are silent with respect to insert a period when a gap is determined between a last available segment and a newly pushed segment, the period starting at the newly pushed segment.
	In an analogous art, Milford teaches ABR streams provided using manifest files comprising content insertion points interpreted as gaps (para 12, 35) and wherein para 38 teaches identifying gaps in the transmitted media in order to insert replacement content.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trayanov and Nair’s invention for a packager system comprising a scalable number of packagers to selectively process video stream packets and generating a manifest comprising each segmented video content by further incorporating known elements of Milford for generating  ABR streams comprising manifest files identifying content insertion points (i.e., gaps between last available broadcast content and an upcoming broadcast content segment) to identifying gaps in the transmitted media in order to insert replacement content in order to tailor advertisements for different users.

Claim(s) 10 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Trayanov; Lyubomir et al. US 20210377330 A1 (hereafter Trayanov) and further in view of Nair; Raj et al. US 20160373821 A1 (hereafter Nair) and in further view of Milford; Matthew A. US 20190364319 A1 (hereafter Milford) and in further view of Tweedale; Paul et al. US 20150113100 A1 (hereafter Tweedale).
Regarding claim 10, the active packager configured to push the segments, the sequence list, and the metadata to the first cluster controller and the second cluster controller” the combination of Trayanov, Nair, and Milford render obvious that the active packager configured to push the segments, the sequence list, and the metadata to the first cluster controller as discussed in the rejection of claims 1-9 wherein claim 10 further depends on the rejection of claim 8. However, the combination of Trayanov, Nair, and Milford fail to disclose a second controller.
	As discussed in the rejection of claims 3-8 wherein the claim is interpreted as having a plurality of packager clusters and the combination of Trayanov and Nair render obvious a plurality of packagers and wherein Tweedale teaches a redundancy system comprising a plurality of fail-safe components to substitute failed components with backup components and Tweedale teaches the following:
[0043] By way of illustration, PPU 310A in FIG. 3 is shown in a master mode operative to receive multiple inputs 302-1 to 302-M, which may be provided by one or more TPUs. Uploader 308A of master PPU 310A is operative to upload final work products or segments of suitable bitrates, etc. to multiple CSUs 314-1 to 314-N via corresponding interfaces 312-1 to 312-N. Those of ordinary skill in the art will recognize that a CSU can simply be a storage service, distributed or centralized, that is used by the SDMP system to move data around and ultimately provide it to the end user. In one implementation, such a service may be configured as a cloud-based service which in turn may look like a traditional CDN service from the outside (e.g., from the end user perspective). In further configurations, a CSU may be provisioned as a private CSU that is used by the SDMP to store and move data between TPUs, PPUs and other external CSUs. The end user devices would not have access to the data contained within the private cloud storage units. The data may or may not be encrypted depending on the overall level of security required for the system. In another configuration, a CSU may be deployed as an external or public CSU that may be used by the system to store the final work products that will be consumed by the end user devices. Typically, this content may be encrypted and protected by suitable Digital Rights Management (DRM) mechanisms. The content may also be duplicated on several CSUs for geographic performance (e.g., so as to optimize the location of edge servers) or redundancy reasons.
[0060] Further, an example SDMP system may support both seamless and non-seamless redundancy due to the scalable and distributed nature of the overall architecture. By way of illustration, the following types of redundancy may be implemented: [0061] (i) Automatic replacement of out of service TPUs, PPUs, and CSUs. The ORM entity will monitor in-services entities and spin up new resources if it detects a failure. [0062] (ii) Where resources are constrained, the ORM entity may reduce other services down to their minimum quality of service so that resources can be freed to replace failed entities. [0063] (iii) For seamless failover, duplicate TPUs, PPUs, and CSUs could be created that remain in an active mode that either upload to alternative CSU location(s) or are ready to switch over seamlessly.
	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trayanov, Nair, and Milford’s invention for a packager system comprising a scalable number of packagers to selectively process video stream packets by further incorporating known elements of Tweedale for dynamically activating a plurality of cluster of packagers utilized in redundancy formation and wherein elements of the packager are activated or deactivated based network status identifying component failures and prevent the gaps in service due to avoid service failures during presentation of live content.

Regarding the method of claim 20, the claim is grouped and rejected with the system claims 1-2, 3-8  because the elements of the system are met by the disclosure of the systems, apparatus, and methods of the reference(s) as discussed in the rejection of claims 1-2, 3-8 based on the combination of Trayanov, Nair, and Tweedale  and because the elements of the system are easily converted into steps of a method by one of ordinary skill in the art. The combination of Trayanov, Nair, and Tweedale are silent with respect to a period at a newly pushed segment when a gap is determined between a last available segment and the newly pushed segment.
	In an analogous art, Milford teaches ABR streams provided using manifest files comprising content insertion points interpreted as gaps (para 12, 35) and wherein para 38 teaches identifying gaps in the transmitted media in order to insert replacement content.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trayanov, Nair, and Tweedale’s invention for a packager system comprising a scalable number of packagers to selectively process video stream packets and generating a manifest comprising each segmented video content by further incorporating known elements of Milford for generating  ABR streams comprising manifest files identifying content insertion points (i.e., gaps between last available broadcast content and an upcoming broadcast content segment) to identifying gaps in the transmitted media in order to insert replacement content in order to tailor advertisements for different users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950. The examiner can normally be reached generally Monday to Friday 10am-6pm (with alternative Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-270-3950. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421